NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 18, 2014*
                                Decided August 19, 2014

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge      

No. 14‐1346

VITALIJUS STASEVICIUS,                             Petition for Review of an Order of the
     Petitioner,                                   Board of Immigration Appeals.

       v.                                          A088 702 247

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                         O R D E R

      Vitalijus Stasevicius, a Lithuanian citizen, petitions for review from the denial of
his motion to reopen his asylum proceeding. We deny the petition.




       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the petition is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14‐1346                                                                        Page 2

        Stasevicius entered the United States in 2010 under the Visa Waiver Program and
overstayed. See 8 U.S.C. § 1187. Later that year he applied for asylum and withholding
of removal based on imputed political opinion and his membership in a social group
composed of “former associates of Arvydas Stasaitis who were employed as executives
at his company Balticam.” According to Stasevicius, Stasaitis, a Lithuanian
businessman, had been an outspoken critic of the Lithuanian government’s economic
policies, and both Stasaitis and Balticam’s financial officers were maliciously prosecuted
in the 1990s for fabricated financial crimes and imprisoned. Stasevicius said that he
feared additional prosecution if he returned to Lithuania because the government there
had recently proposed extending the statute of limitations for his alleged crimes.

        Despite crediting his testimony, the immigration judge rejected Stasevicius’s
application for relief. Regarding his claim for asylum, the IJ concluded that the criminal
investigation and prosecution that he faced in Lithuania was not persecution because he
had not shown that the misconduct for which he was charged—running a Ponzi
scheme—would not also be illegal in the United States. Nor were the conditions of his
year in confinement severe enough, the IJ added, to qualify as persecution. Finally, the
IJ rejected as objectively unreasonable Stasevicius’s fear of future persecution because
the proposed change to the applicable statute of limitations was “not certain” to even be
enacted into law. The Board adopted and affirmed the IJ’s ruling. 

        Stasevicius did not appeal but instead moved to reopen the proceedings,
asserting that new facts supported his claim that the Lithuanian government and
judicial system are corrupt and that he would again be prosecuted unfairly. In support
of the motion, he attached among other things a newspaper article showing that his
former boss was again facing prosecution for financial crimes, and a judgment showing
that a former Balticam colleague had a lien placed against his property in connection
with a private civil suit. The Board denied the motion to reopen, explaining that the
submitted evidence was not likely to change the outcome of the proceedings because it
would not help Stasevicius establish a prima facie case of eligibility for asylum. None of
the evidence, the Board concluded, showed that the IJ had erred in finding that the
Lithuanian government had a “legitimate basis” for investigating and prosecuting him. 

        In his petition for review, Stasevicius generally challenges the fairness of his
removal proceeding. He asks for a “mistrial” to be declared because of “discrepancies”
in the translation at his hearing, such that the U.S. Department of Homeland Security
(and presumably also the IJ) was “bamboozled” with “misconstrued data.” He
No. 14‐1346                                                                        Page 3

maintains that he deserves a chance to “mount my proper defense” and that he wishes
to present “further evidence” showing that the Lithuanian government is corrupt. 

        To the extent that Stasevicius challenges the Board’s order upholding the denial
of his application for asylum, this petition—filed more than seven months after entry of
the order—is untimely, see 8 U.S.C. § 1252(b)(1), and we lack jurisdiction to review it,
see Cordova‐Soto v. Holder, 732 F.3d 789, 793 (7th Cir. 2013). To the extent that he
challenges the order denying reopening—a challenge that we do have jurisdiction to
review, see Calma v. Holder, 663 F.3d 868, 872 (7th Cir. 2011)—he fails to contest the
Board’s conclusion that the evidence supporting his motion to reopen did not establish
his eligibility for relief. See Moosa v. Holder, 644 F.3d 380, 385–87 (7th Cir. 2011).
                                                                                         
                                                                          DENIED.